


EXHIBIT 10.1


FORBEARANCE AGREEMENT


THIS FORBEARANCE AGREEMENT is made and entered into as of this 25th day of
September, 2008, by and between ENABLE HOLDINGS, INC., a Delaware corporation
(“Enable”), UBID, INC., a Delaware corporation (“uBid”), DIBU TRADING CORP., a
Delaware corporation (“DIBU”), Enable, and uBid and DIBU, each a Borrower are
hereafter, unless referenced individually, collectively referred to as (the
“Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), acting
through its WELLS FARGO BUSINESS CREDIT OPERATING DIVISION.


R E C I T A L S


A. uBid.com Holdings, Inc., a Delaware corporation (“uBid.com”), uBid, DIBU and
Lender entered into a Credit and Security Agreement dated as of May 9, 2006, as
so supplemented and amended (the “Credit Agreement”). Capitalized terms used in
this Forbearance Agreement have the meanings given to them in the Credit
Agreement unless otherwise specified.


B. On August 4, 2008, uBid.com filed with the Secretary of State of Delaware an
amendment to its certificate of incorporation by which uBid.com changed its name
to Enable Holdings, Inc. Enable Holdings, Inc. is a Delaware corporation. The
name change was recommended by unanimous consent of uBid.com’s board of
directors on July 14, 2008 and was approved by uBid.com’s written action of
stockholders owning more than a majority of the outstanding shares of uBid.com’s
common stock. On August 6, 2008, in connection with the name change, uBid.com’s
board of directors approved the amending and restating of uBid.com’s Bylaws to
reflect such name change.


C. Borrower acknowledges that an Event of Default exists pursuant to the Credit
Agreement as stated in the default letter dated July 25, 2008 and the
recitations therein are true and correct in all manners and in every respect.


D. Borrower acknowledges that demand is hereby properly made on the Borrower for
all Indebtedness due and owing by them to Lender.


E. Borrower hereby acknowledges and agrees that all actions taken by the Lender
prior to this Forbearance Agreement were appropriate and proper.


F. Borrower acknowledges that the outstanding principal Indebtedness
due to the Lender as of September 5, 2008 is $6,364,483.94.


G. Borrower requests the forbearance by the Lender as specified herein and the
execution of this Forbearance Agreement pursuant to the terms and provisions as
hereinafter set forth.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises set forth above, the mutual
promises contained therein and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the undersigned parties
agree as follows:


1. The foregoing Recitals are true and correct and all of said Recitals are
incorporated herein by reference as though fully set forth and made as terms and
provisions of this Forbearance Agreement.


2. Except as explicitly amended by this Forbearance Agreement, all of the terms
and conditions of the Credit Agreement shall remain in full force and effect and
shall apply to any Advance thereunder.


3. The Credit Agreement shall be and hereby is amended as follows:


a. Section 1.1 Definitions shall be amended to read as follows:


“Borrowing Base” means at any time the lesser of:


(a) The Maximum Line Amount; or


(b) Subject to change from time to time in the Lender’s sole discretion, the sum
of:


(i) The lesser of (A) the product of the Accounts Advance Rate times Eligible
Accounts or (B) $10,000,000.00, plus


(ii) The lesser of (A) the product of the Inventory Advance Rate times Eligible
Inventory or (B) 85% of the Net Orderly Liquidation Value of Eligible Inventory
or (C) $7,500,000.00; provided, however, in the event that the Obligations are
not paid in full by October 6, 2008, then the sub-limit on Eligible Inventory
shall immediately be reduced from $7,500,000.00 to $5,000,000.00, plus


(iii) The product of the Government Marketable Securities Advance Rate times
Eligible Government Marketable Securities, less


(iv) The Borrowing Base Reserve, less


(v) The Reserve, less


(vi) Indebtedness that the Borrower owes to the Lender that has not yet been
advanced on the Revolving Note, and the dollar amount that the Lender in its
reasonable discretion them determines to be a reasonable determination of the
Borrower’s credit exposure with respect to any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement offered to Borrower by Lender that is not described in Article II of
this Agreement and any other indebtedness owed by Borrower to Wells Fargo
Merchant Services, LLC.


“Inventory Advance Rate” means up to fifty percent (50%), or such lesser rate as
the Lender in its sole discretion may deem appropriate from time to time;
provided, however, that the Inventory Advance Rate shall be reduced by one-half
of one percent (0.5%) each week, beginning Friday, September 19, 2008 and
continuing on Friday of each week thereafter.
 
 
2

--------------------------------------------------------------------------------

 
 
“Maximum Line Amount” means $10,000,000.


“Reserve” means a reserve in the amount of $250,000.00, which amount shall
increase by $25,000.00 per week, beginning Monday, September 29, 2008 and
continuing on Monday of each week thereafter.


4. All references in the Loan Documents to uBid.com shall be deleted and
replaced by Enable Holdings, Inc.


5. Borrower acknowledges and agrees that, in the event the Obligations are not
paid in full by October 6, 2008, Lender shall immediately obtain an updated
appraisal of Borrower’s Inventory, by an appraiser and appraisal acceptable to
Lender in its sole discretion, with Borrower paying any and all costs for any
such appraisal.


6. Borrower agrees to pay to Lender a fully earning, non-refundable forbearance
fee of $50,000.00, which fee shall be due and payable upon the execution of this
Forbearance Agreement.


7. Borrower agrees to pay to Lender a pre-payment fee in the amount of
$125,000.00, which fee shall be due and payable when the Obligations are paid in
full.


8. Lender agrees to forbear in taking any action against the Borrower until the
earlier of an occurrence of an Event of Default after execution of this
Forbearance Agreement or October 6, 2008 (the “Termination Date”).


9. Borrower acknowledges that it is presently in default, and that this
Forbearance Agreement shall not cure any default existing as of the date of this
Forbearance Agreement, nor shall any default be deemed cured, notwithstanding
any action pursuant to this Forbearance Agreement; but rather, defaults existing
as of the date of this Forbearance Agreement shall be deemed to continue as
existing defaults. Lender shall charge the Default Rate as provided in the
Credit Agreement. Lender shall have the right to charge any termination fee as
provided for in the Credit Agreement. This Forbearance Agreement is intended not
to waive or terminate any existing defaults, but rather to afford a moratorium
in favor of the Borrower and Guarantors by the Lender in executing upon such
defaults until the terms and conditions of this Forbearance Agreement are fully
complied with.


10. Borrower represents and warrants that, in order to induce the Lender to
refrain from exercising its rights and remedies against the Borrower, as
follows:


a. The Lender has acted in good faith in its dealings with the Borrower;


b. The Lender has made no agreement to extend this Forbearance Agreement beyond
the Termination Date and nothing herein shall be deemed to establish a “course
of conduct” requiring any extension of this Forbearance Agreement; and


c. Borrower acknowledges and agrees that valid consideration exists for the
Borrower to execute this Forbearance Agreement.
 
 
3

--------------------------------------------------------------------------------

 

 
11. Default. The following or any one of them shall constitute an Event of
Default (“Events of Default”):


a. There shall be a failure or perform any obligation, term or provision of this
Forbearance Agreement;


b. The Borrower shall default in the performance of any obligation, term or
provision of the Credit Agreement;


c. The Borrower shall default in the performance or observance of any agreement,
covenant, condition, provision, warranty, representation or term contained in
this Forbearance Agreement or any document or instrument (as modified herein)
collateralizing, guaranteeing or collateralizing the guarantee of the same;


d. In the event any representation or warranty made by the Borrower herein or
any financial statement delivered to the Lender heretofore or hereunder shall
prove to have been false in any material respect at any time when made or given;


e. In the event the Borrower makes a general assignment for the benefit of
creditors or an assignment to an agent authorized to liquidate any substantial
amounts of property or becomes the subject of an "Order for Relief" within the
meaning of the United States Bankruptcy Code or files an answer to a creditor's
petition (admitting the material allegations thereof) for liquidation,
reorganization; or applies to the Court for the appointment of a receiver for
any assets or has a receiver appointed for any material assets (with or without
consent) or otherwise becomes the subject of an insolvency proceeding;


f. In the event this Forbearance Agreement or any other document delivered to
the Lender shall, at any time after execution and delivery, and for any reason,
cease to be in full force and effect or shall be declared null and void or be
revoked or terminated or the validity or enforceability thereof or hereof shall
be contested by the Borrower, or the Borrower shall deny further liability or
obligation thereunder or hereunder, as the case may be; or


g. In the event of the occurrence of any other default as defined in any of the
documents (as modified herein) identified in this Forbearance Agreement or an
Event of Default occurs in any document or agreement executed by the Borrower in
favor of Lender or any other party;


then and in any such event the Lender may, at its option, and in its sole
discretion and without notice, declare the Indebtedness of the Borrower to be,
and such Indebtedness shall thereupon become, immediately due and payable,
together with accrued interest thereon and the Lender shall be entitled to all
of its rights and remedies set forth in this Forbearance Agreement and in any
other document delivered to the Lender by the Borrower or by law. Presentment,
demand, protest and notice of acceleration, non-payment and dishonor are hereby
expressly waived.


12. Release. In order to induce the Lender to refrain from exercising its rights
and remedies against the Borrower, the Borrower agrees as follows:


a. The Borrower, acting on behalf of its, his, her or their respective
successors, assigns, heirs, and personal representatives, hereby give a full
release from all claims, sums of money, accounts, actions, suits, proceedings,
and demands whatsoever, which either of them or any of them at any time had or
has up to the date of the execution of this Agreement, against the Lender, its
officers, directors, related corporations, branches, attorneys, employees,
agents, and successors for or by reason of or in respect to any act, cause,
matter or thing; and
 
 
4

--------------------------------------------------------------------------------

 
 
b. It is the express intention of the Borrower to provide the fullest possible
release of all claims to the Lender. By its signatures below, the Borrower
represents that it has read this release, had adequate opportunity to discuss it
with its attorney of its choice and fully understands its terms.


13. Miscellaneous.


a. The Borrower shall be responsible for the payment of all reasonable
attorneys' fees and disbursements incurred by the Lender in connection with the
preparation, execution, delivery, administration, and enforcement of this
Forbearance Agreement and all other agreements in connection with or relating to
any loan documents and agreements.


b. Nothing herein shall in any way negate, modify, waive, alter, impair or
release any document or provision contained therein executed by the Borrower
except to the extent the same are inconsistent with the provisions of this
Forbearance Agreement.


c. Representations, warranties and any and all agreements made herein shall
survive the execution of this Forbearance Agreement. All provisions in any and
all documents executed by Borrower, unless specifically modified in this
Forbearance Agreement, shall survive the execution of this Forbearance
Agreement.


d. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Wisconsin except to the extent superseded by
federal law.


e. The Borrower acknowledges that all documents referenced in this Forbearance
Agreement and executed in connection with this Forbearance Agreement are for a
business purpose.


f. At all times now or hereafter, Borrower shall retain sole and exclusive
control over its business activities as well as its officers, employees and
agents in all matters. Borrower acknowledges that Lender has not controlled or
is not in control of Borrower in any manner. To the extent Borrower’s officers,
employees and agents assist Lender in maintaining or disposing of the
collateral, such actions will be deemed under Borrower’s sole and exclusive
control, and rendered as a necessary incident to Borrower meeting its
obligations to Lender under the loan agreements and applicable law. Furthermore,
Borrower shall remain solely responsible for all obligations pertaining to its
officers, employees and agents (including, but not limited to, any payroll tax
withholdings and taxes, worker's compensation payment obligations and
unemployment compensation payment obligations) however arising. Borrower
represents to Lender that Borrower has paid all required payroll and withholding
taxes through the date of this Forbearance Agreement. Borrower shall inform its
officers, employees and agents that Lender is not to be considered an employer
under any circumstances.
 
 
5

--------------------------------------------------------------------------------

 
 
g. Borrower acknowledges that it has no defenses, offsets or counterclaims. In
the event Borrower files a petition under the Bankruptcy Code or an involuntary
petition is filed against Borrower, Borrower admits and agrees that Lender shall
have the right (and Borrower shall interpose no objection thereto and hereby
waives its rights with respect thereto) to request and receive from the
Bankruptcy Court or any other court of competent jurisdiction, immediate relief
from the automatic stay imposed under §362 of the Bankruptcy Code or any stay or
other restriction on Lender’s rights hereunder, under any of the Court’s
equitable powers, except Borrower shall be afforded as an alternative to the
foregoing, the right to provide adequate protection to Lender, providing that
said adequate protection must be agreed and consented to by Lender, which
agreement and consent shall not be unreasonably withheld a termination of the
exclusive period under §1121 of the Bankruptcy Code and a dismissal of the
Bankruptcy case or proceeding. Borrower has consulted with counsel and relied
upon counsel’s advice in connection with the negotiation and execution of this
Forbearance Agreement. Borrower further acknowledges and agrees that the
representations, acknowledgements, agreements and warranties in this Forbearance
Agreement have been made by Lender as a material inducement to Lender to enter
into this Forbearance Agreement, that Lender is relying on such representations
and warranties, has changed and will continue to change its position in reliance
thereon and that Lender would not have entered into this Forbearance Agreement
without such representations, acknowledgements, agreements and warranties.


h. BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITUATED MILWAUKEE COUNTY, STATE OF WISCONSIN, AS DESIGNATED BY
LENDER AND WAIVE ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO ANY
ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS AGREEMENT, ANY
DOCUMENT REFERENCED IN THIS AGREEMENT, ANY PROPERTY AND/OR COLLATERAL REFERENCED
IN THIS AGREEMENT OR ANY TRANSACTION ARISING THEREFROM, OR ENFORCEMENT AND/OR
INTERPRETATION OF ANY OF THE FOREGOING.


i. BORROWER HEREBY JOINTLY AND SEVERALLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS FORBEARANCE AGREEMENT, ANY
DOCUMENT REFERENCED IN THIS FORBEARANCE AGREEMENT, ANY PROPERTY AND/OR
COLLATERAL REFERENCED IN THIS FORBEARANCE AGREEMENT OR ANY TRANSACTION ARISING
THEREFROM, OR ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE FOREGOING.
BORROWER HEREBY REPRESENTS THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY GIVEN.


j. This Forbearance Agreement may be executed in counterpart and by facsimile.
Facsimile signatures shall have the same effect as originals signatures.


 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have executed this Forbearance Agreement as
of the day and year first above written.
 
 

 
ENABLE HOLDINGS, INC.


By: /s/ Miguel A. Martinez, Jr.  


Its: Chief Financial Officer  


UBID, INC.


By: /s/ Miguel A. Martinez, Jr.  


Its: Chief Financial Officer  


DIBU TRADING CORP.
 
By: /s/ Miguel A. Martinez, Jr.  


Its: Chief Financial Officer  




WELLS FARGO BANK, NATIONAL ASSOCIATION acting through its WELLS FARGO BUSINESS
CREDIT OPERATING DIVISION


By: /s/ Kathryn D. Williams  


Its:                                               


 
 
7

--------------------------------------------------------------------------------

 
    





